Judgment and order reversed on the law, and a new trial granted, with costs to appellant to abide the event. We thirds it was error to submit the mortality tables to the jury as a basis for computation of damages in this case, and-to instruct the jury that plaintiff had a reasonable probability of living for something over thirty to thirty-five years according to tables which the law considers as establishing the probable duration of life.” These tables have no reference to a human being in the physical condition of the plaintiff. We think the exception to the charge at folio 308 of the record was well taken.
Kelly, P. J., Kelby and Kapper, JJ., concur; Jayeox and Young, JJ., dissent, and vote to affirm.